411 F.2d 1200
William R. GOSLEE, Appellant,v.Sergeant Earnest CRAWFORD, City Police Officer, New Castle,Pennsylvania.
No. 17584.
United States Court of Appeals Third Circuit.
Submitted on Briefs April 21, 1969.Decided May 27, 1969.

William R. Goslee, pro se.
Kenneth E. Fox, Jr., Dist. Atty. of Lawrence County, New Castle, Pa.  (Alvah M. Shumaker, New Castle, Pa., on the brief), for appellee.
Before HASTIE, Chief Judge, and FREEDMAN and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The plaintiff is a state prisoner, convicted and sentenced on his plea of guilty.  Thereafter, he instituted this civil action against the arresting officer for money damages.  Citing section 1983 of title 42, United States Code and section 1343 of title 28 as the jurisdictional bases of the action, he claims that the defendant has violated his civil rights guaranteed by the Constitution and laws of the United States.  The district court dismissed the complaint as failing to state a cause of action.


2
The complaint alleges an invasion without warrant of the home of the 'supporting witness', the arrest of the plaintiff when the warrant for his arrest was at the police station rather than in the possession of the arresting officer, and the refusal of the arresting officer to take plaintiff before a magistrate prior to taking him to the police station.  We agree with the district court that the complaint does not state a cause of action.  Cf. Negrich v. Hohn, 3d Cir. 1967, 379 F.2d 213; United States ex rel. Hoge v. Bolsinger, 3d Cir. 1962, 311 F.2d 215.


3
The judgment will be affirmed.